DETAILED ACTION
	In response to the Amendment filed on 4/27/21, claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba (US Pub No. 2010/0303529 A1).
Regarding Claim 1, Shiba discloses a mounting section (21b, [0030]), a feeding roller (74 feeding a medium mounted on the mounting section, see Fig. 2), a separation roller (76) and a regulation section (78a, starting at a point just downstream of 78b in Fig. 4) downstream of a nipping position between the feeding roller and separation roller (Fig. 2), at a position different from the separation roller in an intersecting direction (widthwise, Fig. 3) and configured to regulate contact of a medium and the separation roller (as in Fig. 4-5, where the medium is/would be pushed upwards, away from 76, thereby reducing contact). Shiba further discloses wherein when the nipping position between the feeding roller and the separation roller is a first nipping position (80), the regulation section is located entirely spaced apart from a tangent line (α, Fig. 4) at the first nipping position when viewed in the intersecting direction such that the tangent line does not intersect the regulation section when viewed in the intersecting direction. It is 
Regarding Claim 2, Shiba discloses the regulation section to be disposed with respect to the medium so as to come into contact with the medium from the side of the separation roller (bottom of feed path, Fig. 2, Fig. 7).
Regarding Claim 3, Shiba discloses a part of the regulation section (i.e. any part of 78a described above) to be within an area (i.e. a surrounding vicinity of 76 including 78) of the separation roller 76 when viewed in the intersecting direction. It is noted the claim does not require an overlap between these features.
Regarding Claim 4, Shiba discloses the first nipping position (80) and the regulation section to be located above a tangent line (α) at the first nipping position (Fig. 4). This is as in the Claim 1 rejection above, where the portion of 78a downstream of 78b is above the tangent line.
Regarding Claim 14, Shiba discloses a plurality of regulation sections (78a just downstream of 78b, wherein there are multiple 78’s, see Fig. 3) disposed in the intersecting direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (US Pub No. 2010/0303529 A1) in view of Lin (US Pub No. 2018/0118486 A1). 
Regarding Claims 16-19, Shiba does not disclose a reading section.
Lin discloses a reading section ([0015]) for the purpose of digitizing documents.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Shiba by including the reading section as disclosed by Lin, for the purpose of digitizing documents.

Allowable Subject Matter
Claims 5-10, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record shows a feeding roller pair as claimed (Claims 5, 6 and 20), two separation rollers (Claims 7 and 8) or a regulation section to comprise a fixed member not moved by contact with a medium (Claims 9 and 10). The prior art also does not show a regulation section comprising a roller (Claim 13).

Claims 11, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a supporting member that supports a separation roller and forms a medium feeding path, wherein a fixed member is provided in the supporting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In response to Applicant’s argument that: “referring to the annotated Figure 4 of the Shiba publication above, the protrusion 78 is merely arranged such that the tangent line α at the nip 80 intersects the protrusion 78. Thus, the Shiba publication does not disclose that the protrusion 78 is entirely spaced apart from the tangent line α at the nip 80 such that the tangent line α at the nip 80 does not intersect the protrusion 78”, it is noted that “section” may be taken as a portion of 78 as per the Claim 1 rejection above, thereby the regulation section 78a (downstream of 78b), while may be above the tangent line, is not intersected by it and is spaced apart.
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        May 11, 2021